Citation Nr: 0301882	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  99-24 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a psychiatric 
disability.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The appellant had service in the U.S. Army Reserve, including 
a period of active duty for training from May 1966 to 
September 1966.  Service documents reveal that he had no 
other active service.  This appeal came to the Board of 
Veterans' Appeals (Board) from a January 1999 RO rating 
decision that denied service connection for a back condition 
and a psychiatric disability.  In February 2001, the Board 
remanded the case to the RO for additional action.


FINDINGS OF FACT

1.  A back disorder was not present in service or 
demonstrated until around 1968, and a back disorder is not 
related to a disease or injury in service.

2.  Anxiety was present prior to the appellant's entry into 
active duty for training as demonstrated by the report of his 
pre-induction medical examination for entry into service and 
clinical findings in the reports of his treatment after this 
service.

3.  The anxiety disorder did not increase in severity during 
service.


CONCLUSIONS OF LAW

1.  A back disorder, to include degenerative disc disease 
with arthritis of the lumbosacral spine and arthritis of the 
cervical spine was not incurred in or aggravated by active 
duty for training.  38 U.S.C.A. §§ 101, 106, 1110 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.303 (2002).

2.  A psychiatric disorder, to include an anxiety disorder, 
was not incurred in or aggravated by active duty for 
training.  38 U.S.C.A. §§ 101, 106, 1110, 1153 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.306 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist a claimant in the development of a claim.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002).  Following the RO's determinations of the 
appellant's claims, VA issued regulations implementing the 
Veterans Claims Assistance Act.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2002).  The Board finds that all 
relevant evidence has been obtained with regard to the 
appellant's claims for service connection for a back disorder 
and a psychiatric disability, and that the requirements of 
the VCAA have in effect been satisfied.

The appellant has been provided with examinations to 
determine the nature and extent of the claimed disabilities.  
He and his representative have been provided with a statement 
of the case and supplemental statement of the case that 
discuss the pertinent evidence, and the laws and regulations 
related to the claims, that essentially notify them of the 
evidence needed by the appellant to prevail on the claims.  
There is no identified evidence that has not been accounted 
for and the appellant's representative has been given the 
opportunity to submit written argument.  In a June 2001 
letter, the RO notified the appellant of the evidence needed 
to substantiate his claims.  This letter gave notice of what 
evidence the appellant needed to submit and what evidence VA 
would try to obtain.

Under the circumstances, the Board finds that the appellant 
has been provided with adequate notice of the evidence needed 
to successfully prove his claims and that there is no 
prejudice to him by appellate consideration of the claims at 
this time without providing additional assistance to him in 
the development of his claims as required by the VCAA or to 
give the representative another opportunity to present 
additional evidence and/or argument.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Bernard v. Brown, 4 Vet. 
App. 384 (1993).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his 
claims.  Hence, no further assistance to the appellant is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

A.  Factual Background

The appellant had service in the U.S. Army Reserve, including 
a period of active duty for training from May 15 to September 
23, 1966.  Service documents reveal that he had no other 
active service.

Service medical records reveal that the appellant underwent a 
pre-induction medical examination in December 1965.  On a 
report of medical history he reported having had depression 
or excessive worry.  It was noted that he had emotional 
immaturity and anxiety.  A back disorder was not found.  On a 
report of medical examination for release from active duty in 
August 1966 a back disorder or psychiatric disability was not 
found.  He gave a history of nervous trouble.  

A service department medical report shows that the appellant 
underwent physical examination in September 1968.  It was 
noted that he had many complaints of chronic nature and that 
he had an injury of the back that temporarily disqualified 
him from Reserve service.  

A private medical report dated in September 1968 notes that 
the appellant had a history of injury to his back while 
playing football in high school and then again in service.  
He was advised to wear a lumbosacral support and he was 
placed on a physical therapy program.  

A private medical report notes that the appellant was 
hospitalized from November to December 1968.  The diagnoses 
were acute lumbosacral strain and spondylolisthesis.

A private medical report dated in January 1969 notes that the 
appellant had a history of a back injury while playing 
football at high school and then later in service.  The 
signatory, a medical doctor, opined that the appellant had a 
herniated disc in the lumbar area and possible 
spondylolisthesis of L4-5.


A service department medical report shows that the appellant 
underwent orthopedic consultation in May 1969.  He was found 
to have a herniated nucleus pulposus, probably L4-5, right.  
He was recommended for discharge from Reserve service because 
of this disability.

A private medical report dated in June 1973 shows that the 
appellant was seen at a mental health center.  A history of 
anxiety since childhood was noted.

Private medical records show that the appellant was 
prescribed various medications for treatment of anxiety 
disorder in 1973 and 1974.  

A private medical report shows that X-rays were taken of the 
appellant's lumbosacral spine in September 1978.  The 
conclusion was normal lumbar spine, sacrum, and coccyx.  
Similar findings were noted on X-rays of his lumbosacral 
spine in March 1981.

Private medical reports shows that the appellant was treated 
for chronic anxiety in January and February 1987.

A private medical report shows that the appellant underwent 
various X-ray studies in June 1991.  X-rays of his lumbar 
spine revealed mild osteoarthritis and moderate L5-S1 
degenerative disc disease.  X-rays of the cervical spine 
showed mild osteoarthritis.

A private medical report reveals that a CT (computed 
tomography) scan of the appellant's lumbar spine was taken in 
November 1991.  The impressions were degenerative herniated 
disc at L5-S1, and mild diffuse bulging of disc at L3-4 and 
L4-5.

A private medical report shows that the appellant was 
discharged from a mental health clinic in June 1994.  The 
Axis II diagnosis was dependent personality disorder.  There 
was no Axis I diagnosis.

The appellant underwent VA examinations in November 1998.  At 
a neurological examination, he was found to have chronic low 
back pain with radiation to the lower extremities.

At another VA medical examination in November 1998, the 
appellant gave a history of falling off a truck while in the 
U.S. Army Reserve in April 1968.  The diagnosis was minimal 
degenerative joint disease of the lumbar spine.  

B.  Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training, or injury incurred or 
aggravated while performing inactive duty training.  
38 U.S.C.A. §§ 101(24) and 106.

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Where a psychosis or arthritis becomes manifest to a degree 
of 10 percent within one year from date of termination of 
active service, it shall be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.304 (2002).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles that may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a),(b).  A veteran seeking service connection by 
aggravation is not entitled to presumption of aggravation in 
service, where there was temporary worsening of symptoms, but 
the condition itself did not worsen.  Hunt v. Derwinski, 1 
Vet. App. 292, 296 (1991).

The United States Court of Appeals for the Federal Circuit 
has held that service connection of a disability based on 
aggravation may be established for such veterans by symptoms 
indicative of a temporary increase in the severity of the 
preexisting condition as well as those indicative of a more 
permanent change in the condition.  Jensen v. Brown, 19 F.3d 
1413, 1416 (Fed. Cir. 1994); Davis v. Principi, 276 F. 3d, 
1341 (Fed. Cir. 2001).

In order to be considered a veteran for VA benefit purposes, 
the evidence must show that his active duty for training 
qualifies as "active military, naval or air service" by 
showing that he incurred a service-connected disability 
during such service.  Paulsen v. Brown, 7 Vet. App. 466 
(1995).  The evidence must show that he was disabled from 
disease or injury incurred or aggravated in line of duty 
during his period of active duty for training.  Mercado-
Martinez v. West, 11 Vet. App. 415 (1998).  In this case, the 
evidence does not show that the appellant engaged in combat 
with the enemy while on active duty for training, and he is 
not entitled to the presumption of soundness at the time of 
his entry into active duty for training or to the presumption 
of incurrence of his arthritis in active duty for training as 
the evidence does not show that he is a veteran for VA 
benefit purposes.  

With regard to the claim for service connection for a back 
disorder, the medical reports of his treatment after active 
duty for training note a history of an injury to his back 
while playing football in high school; however, the clinical 
findings of record do not demonstrate the presence of a 
chronic back condition prior to entry into active duty for 
training.  38 C.F.R. § 3.303(b).  Additionally, the service 
medical records reveal that he injured his back while on 
active duty for training.  The medical records do not 
demonstrate the presence of a chronic back disorder until 
around 1968, and do not link a back disorder to a disease or 
injury while on active duty for training.  Although the 
appellant provided a history for a back injury that was 
recorded by post service medical examiners, this is not 
supported by the service medical records.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (holding that a bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional).

After consideration of all the evidence, the Board finds that 
the appellant's back disorders, to include degenerative disc 
disease with arthritis of the lumbosacral spine and arthritis 
of the cervical spine, were first demonstrated after active 
duty for training and are not related to a disease or injury 
sustained while on active duty for training.  Hence, the 
preponderance of the evidence is against the claim for 
service connection for a back disorder.

With regard to the claim for service connection for a 
psychiatric disability, the report of the appellant's 
preinduction examination in December 1965 notes the presence 
of emotional immaturity with anxiety, and the clinical 
findings in the medical reports of his psychiatric treatment 
after his period of active duty for training reveal a history 
of anxiety since childhood.  The Board finds that the 
evidence demonstrates the presence of anxiety disorder prior 
to the appellant's entry into active duty for training.  The 
evidence also shows that he has a personality disorder, but 
such a disorder is not considered a disability for VA 
compensation purposes.  38 C.F.R. § 3.303(c).

The question now for the Board to decide is whether the 
appellant's pre-active duty for training anxiety disorder was 
aggravated by such service.  The service medical records 
reveal no treatment for psychiatric problems while he was on 
active duty for training.  Nor do the other medical records 
indicate that the appellant's anxiety disorder was aggravated 
by his active duty for training.  The preponderance of the 
evidence is against the claim for service connection for a 
psychiatric disability, and the claim is denied.

The benefit of the doubt doctrine is not for application with 
regard to the appellant's claims because the preponderance of 
the evidence is against those claims.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a back disorder is denied.  Service 
connection for a psychiatric disability is denied.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

